Citation Nr: 0940056	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
deformity of the biceps and pectoral muscles.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine with annular tear and 
central protrusion at L3-4, currently assigned a 20 percent 
disability evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and September 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The March 2005 rating 
decision granted service connection for residuals of a left 
shoulder injury with deformity of the biceps and pectoral 
muscles and assigned a noncompensable evaluation effective 
from April 15, 2002.  The September 2008 rating decision 
denied the Veteran's claim for an increased evaluation for 
his lumbar spine disability.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The issue of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine with annular 
tear and central protrusion at L3-4 will be addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected left shoulder disability 
has not been productive of limitation of motion of the arm to 
25 degrees from the side, and he does not have ankylosis of 
scapulohumeral articulation, fibrous union of the humerus, 
nonunion of the humerus, (false flail joint), loss head of 
the humerus (flail shoulder), or a severe muscle disability.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury with 
deformity of the biceps and pectoral muscles have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.71a, 4.73 
Diagnostic Codes 5202-5201, 5303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for a left shoulder disability.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 
(December 22, 2003).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for his left shoulder disability.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2009).   

The Veteran was also afforded VA examinations in June 2002, 
December 2005, November 2006, August 2007, and April 2009.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record as well as on a physical examination and provide 
evidence that is relevant to rating the disability in this 
case.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected left shoulder disability since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).
  
VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Factual Background

A review of the Veteran's service treatment records revealed 
that he experienced a weight lifting injury to his left 
shoulder in June 1992.  Symptoms at the time of the injury 
included pain and tenderness, but there was no swelling or 
deformity.  Although some of the tested movements resulted in 
increased pain, the Veteran's range of motion was considered 
good.  The diagnosis was a severe left deltoid strain.  The 
Veteran experienced a second injury to his left shoulder 
later in June 1992, which resulted in a large contusion and 
pain.  However, his range of motion was once again considered 
good, despite the movements causing increased pain.

In April 1993, an assessment of the Veteran's left shoulder 
revealed bursitis with rotator cuff weakness, but no acute 
impingement.  This diagnosis was confirmed after a 
subacromial injection test failed to relieve the Veteran's 
pain.  At a follow-up appointment in June 1993, the Veteran 
reported feeling much better and indicated that he was 
working, lifting weights, and had no complaints regarding his 
left shoulder.  Strength and range of motion were deemed 
normal, and there was no tenderness upon palpation.

Upon the Veteran's discharge from active duty service, a 
deformity of his left pectoralis major and left biceps 
muscles was noted, but they were not considered disabling.

In June 2002, the Veteran underwent a VA examination of his 
left shoulder and the anatomically associated muscle groups.  
The Veteran reported that he injured his shoulder while 
lifting weights in 1993 and that the diagnosis at that time 
was a tear of his pectoralis muscle of the left shoulder, 
which was not repaired.  The Veteran complained of pain when 
lifting and an inability to perform push-ups.  A physical 
examination of his left upper extremity revealed intact 
median and radial ulnar sensation, pinch grip, interosseal 
intrinsic function of the hand, and function of the anterior 
and posterior interosseous branch of the median nerve.  The 
abductor pollicis brevis functioned well, and he had 5/5 
strength in his wrist flexion and extension, biceps, triceps, 
shoulder abduction, and internal and external rotation.  The 
Veteran also had a negative Speed's test, but experienced 
pain with cross-chest adduction test.  This pain was located 
in the region of his pectoralis major intersection.  There 
was no pain upon palpation in his acromioclavicular joint, 
nor was there any pain with the extremes of internal and 
external rotation against resistance.  There was a slight 
palpable defect in the region of the Veteran's pectoralis 
major insertion at the left humerus, but a contemporaneous 
radiological examination revealed no fracture, dislocation, 
joint space narrowing, or spurring.  The examination was 
deemed normal.

In December 2005, the Veteran underwent another VA 
examination to ascertain the severity of his left shoulder 
disability.  The examiner preliminarily noted that the 
Veteran experienced an in-service left shoulder injury that 
was diagnosed as a partial rupture of his biceps and 
pectoralis major muscles.  At the time of this examination, 
the Veteran complained of pain in the anterior aspect of his 
left shoulder, which was worse with repetitive lifting, but 
he did not report any numbness or tingling sensations into 
his left upper extremity.  The Veteran further reported a 
diminished ability to work, tolerate exercise, lift weights, 
perform push-ups, or play basketball.  Upon physical 
examination, there were no signs of atrophy or muscle 
wasting.  The Veteran exhibited 170 degrees of forward 
flexion and 160 degrees of abduction, and strength in 
abduction and forward flexion were both 5/5, as was external 
rotation.  The Veteran's left upper extremity was also deemed 
neurologically intact.  A Yergason's test was negative, and a 
Speed's test was positive.  The Veteran reported pain with 
cross-body adduction and tenderness to palpation at his 
biceps at the long head of his biceps tendon.  The Veteran 
also reported tenderness to palpation at his corticoid.  On 
resisted adduction, his pectoralis major tendon was palpable.  
The examiner determined that, following repetitive motion, 
the Veteran was limited by fatigue and pain more than 
weakness.  The examiner opined:

I do believe that the [Veteran] had a 
strain to his left shoulder.  I do not 
believe, however, that he had a rupture 
of either his pectoralis major tendon or 
his biceps tendon, as both are palpable 
and functional.  His examination is 
difficult to interpret, as he seem[ed] 
to be very tender to any type of 
palpation or motion that is 
nonphysiologic...The only thing that might 
explain his symptoms is if he does have 
some tendonitis of his biceps tendon or 
some tendinitis in his pectoralis major 
tendon...If there is no evidence of that 
on the [magnetic resonance imaging] 
scan, I would be more inclined to think 
that he does not have any true pathology 
and more likely has secondary gain 
issues present...I did not find any 
deficiency in his deltoid function on 
examination.

The evidence of record did not include a magnetic resonance 
imaging scan contemporaneous to the December 2005 
examination.

In November 2006, the Veteran underwent another VA 
examination in order to determine the then present severity 
of his left shoulder disability.  The examiner recounted the 
in-service circumstances giving rise to the Veteran's left 
shoulder disability.  The Veteran presented with complaints 
of pain and weakness.  The examiner noted that the Veteran 
did not experience significant flare-ups, but did have 
persistent swelling in the area and motor weakness.  A 
physical examination revealed tenderness to palpation at the 
anterior capsule of the left shoulder, tenderness to 
palpation in the proximal humerus area medially, and 
tenderness to palpation along the biceps tendon anterior and 
medially in the mid humeral area.  The examiner noted that 
the Veteran was "very muscular" and that he had a moderate 
thickening of adipose tissue, which made it difficult to 
palpate the defect in his pectoralis major area.  With that 
said, however, the examiner opined that the one of the 
Veteran's tendons associated with his left pectoralis major 
muscle had either been partially or fully torn, but that the 
Veteran's muscular physique made evaluation difficult.  The 
Veteran stated that he did not lift weight and that he was 
not participating in a rehabilitation program.  Muscle 
testing demonstrated scores of 4/5 for his left triceps and 
left biceps.  Shoulder elevators, wrist extensors, and wrist 
flexors were 5/5.  Range of motion testing also revealed 
forward flexion to 160 degrees; abduction to 120 degrees; 
shoulder elevation to 160 degrees; external rotation to 45 
degrees; internal rotation to 30 degrees; elbow flexion to 
140 degrees; and, elbow extension to 0 degrees.  The examiner 
found no sensory deficiency component in the Veteran's hand, 
but his left grip was slightly diminished compared to his 
right.  A contemporaneous radiological examination of the 
Veteran's shoulder demonstrated a "basically normal joint."  
There was either a small anterior spur at the 
acromioclavicular joint or a flaring of the bone, but it was 
too small to determine accurately.  Otherwise, the Veteran's 
shoulder joint was deemed normal.  The diagnosis was 
pectoralis muscle tendon rupture and biceps tendon rupture, 
and muscle testing patterns revealed mild weakness.

In April 2007, a private treatment report indicated that the 
Veteran fell due to a broken step at his apartment building.  
As a result of this fall, the Veteran asserted that he 
injured his left shoulder.  The resulting treatment report 
did not include treatment for a left shoulder injury, and no 
diagnosis was provided.

In August 2007, the Veteran underwent magnetic resonance 
imaging of his left shoulder region.  At the time of the 
evaluation, he complained of pain and weakness.  The results 
of the imaging indicated a small glenohumeral joint effusion 
with fluid prolapsed into the biceps tendon sheath.  There 
was mild to moderate supraspinatus tendonopathy, but no 
tendon tear was detected.  Further, there was no fluid 
collection in the subacromial-subdeltoid buras.  Mild 
acromioclavicular joint arthropathy was present with capsular 
thickening, but only in minor spur formation.  This contacted 
and slightly flattened the supraspinatus musculotendinous 
junction.  No glenoid labral tear or detachment was 
identified.  The tendon sheath of the biceps long head was 
normal in caliber and signal.  Axial images showed a slight 
posterior subluxation of the mid-humeral head with respect to 
the glenoid fossa, raising the possibility of a posterior 
capsular injury or laxity.  The posterior glenoid labrum 
maintained the usual hypo-intense signal and triangular 
morphology.  The impression was mild to moderate 
supraspinatus tendonopathy, but no tendon tear; a small 
glenohumeral joint effusion; a possible posterior capsular 
laxity; and, mild acromioclavicular joint arthropathy 
narrowing the coracoacromial arch.

The Veteran was afforded another VA examination in August 
2007 to assess the severity of his left shoulder disability.  
On this occasion, the Veteran complained of chronic pain and 
moderate problems of lifting his arm up over his head or 
raising his arm up from his side.  The Veteran also reported 
"pressure over the left shoulder" when sleeping on it at 
night.  Additionally, the Veteran complained of weakness and 
occasional tingling in four of fingers on his left hand.  The 
Veteran described his pain as 5 on a 10-point scale about 5 
years ago, but at the time of the examination, it was a 7 on 
a 10-point scale.  The Veteran also asserted that he has had 
approximately 150 "flare-ups" over the 12 months preceding 
his examination and that during these flare-ups he 
experienced pain of 9 on a 10-point scale, which lasted 
anywhere from a few to 24 hours.  A physical examination 
revealed anterior shoulder pain over the medial border of the 
deltoid muscle.  The examiner could not palpate a defect in 
the biceps tendon where a possible rupture occurred, but did 
discover a "fair amount" of swelling and possible fluid 
formation over the pectoral patch and on the shoulder joint.  
Range of motion testing demonstrated forward flexion to 180 
degrees; abduction to 165 degrees; external rotation to 80 
degrees; and, internal rotation to 60 degrees.  The Veteran's 
forearm, elbow, hand, and wrist were all deemed normal.  The 
diagnosis was left shoulder impingement and possible rotator 
cuff injury.

In April 2009, the Veteran underwent a fifth VA examination 
to determine the severity of his left shoulder disability.  
At the examination, the Veteran recounted the circumstances 
giving rise to the left shoulder injury.  The Veteran 
reported then experiencing constant pain with a magnitude of 
7 to 8 on a 10-point scale, which he described as a "dull 
ache."  The Veteran reported that pain was brought on by 
lifting, carrying, and other similar activities.  After 
engaging in these activities, the Veteran reported that the 
pain lasted for hours.  The Veteran also reported that his 
left shoulder disability prevented him from performing push-
ups.  Upon physical examination, the examiner noted no gross 
deformities and no general or localized atrophy.  Nor was 
there any warmth or erythema.  Motor power was 4/5 to 5/5 for 
finger flexion, extension, abduction, and opposition; wrist 
dorsiflexion and volar flexion; forearm pronation and 
supination; elbow flexion and extension; and, shoulder 
abduction, adduction, external rotation, and internal 
rotation on active resistance testing.  Active, unresisted 
range of motion was limited at the left wrist, as the Veteran 
was unable to actively fully dorsiflex or volar flex the 
wrist due to reported weakness from the left shoulder.  The 
examiner found that range of motion testing could not be 
accurately accomplished based on symptoms and findings that 
were inconsistent with the Veteran's anatomy and with each 
other.  Nonetheless, the examiner found the Veteran's 
approximate left arm range of motion to be abduction to 40 
degrees; forward flexion to 30 degrees; external rotation in 
abduction to 50 degrees; internal rotation in abduction to 50 
degrees; and, extension to 20 degrees.  During active 
shoulder motion, the arc was limited to approximately 30 
degrees in all directions.  There was no crepitus with 
shoulder motion and no localized tenderness about the 
shoulder.  Sulcus sign testing was negative, and Hawkins sign 
and apprehension signs were not testable due to resistance to 
abduction.  The examiner conducted a contemporaneous 
radiological examination that revealed well-persevered joint 
spaces; no evidence of acute fracture or dislocation; 
unremarkable bony mineralization; no evidence of joint 
effusion; and unremarkable surrounding soft tissue.  The 
impression was a radiologically normal left shoulder with 
symptoms and findings that were inconsistent with the 
Veteran's anatomy and with each other.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran originally submitted a claim for service 
connection for residuals of a left shoulder injury in April 
2002, which was denied in an August 2002 rating decision.  
The Veteran appealed that decision to BVA, and the Board 
granted service connection for a left shoulder disability in 
a May 2004 rating decision.  A March 2005 rating decision 
effectuated that grant of service connection and assigned a 
noncompensable evaluation effective from April 15, 2002.  The 
noncompensable rating was assigned pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  

The Veteran then appealed the March 2005 rating decision 
seeking a higher initial evaluation.  During the pendency of 
the appeal, a March 2007 rating decision increased the 
evaluation to 20 percent effective from April 15, 2002, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5202-5201.  
The hyphenated diagnostic code in this case indicates that 
the impairment of the humerus under Diagnostic Code 5202 is 
the service-connected disorder and that the limitation of 
motion of the arm under Diagnostic Code 5201 is a residual 
condition.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
minor arm at shoulder level or to midway between the side and 
shoulder level.  A 30 percent disability evaluation is 
warranted when the minor arm is limited to 25 degrees from 
the side.

Under Diagnostic Code 5202, a 20 percent disability is 
contemplated for recurrent dislocation of the minor 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements or with infrequent episodes and guarding of 
movement only at shoulder level.  A 40 percent disability 
evaluation is warranted for fibrous union of the minor 
humerus, and a 50 percent disability evaluation is assigned 
for nonunion of the minor humerus (false flail joint).  A 60 
percent disability evaluation is warranted for loss of the 
head of the minor humerus (flail shoulder).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations, the Board concludes that the Veteran is not 
entitled to a higher initial evaluation for his left shoulder 
disability.  In order for the Veteran to be assigned the 
maximum rating of 30 percent for a minor arm under Diagnostic 
Code 5201, the objective evidence of record must demonstrate 
limitation of abduction motion to 25 degrees from the side.  
However, in this case, the evidence of record demonstrates 
that the Veteran's abduction motion was to 160 degrees in 
December 2005; 120 degrees in November 2006; 165 degrees in 
August 2007; and approximately 40 degrees in April 2009.  As 
such, the Veteran has not been shown to have met the criteria 
for an initial evaluation in excess of 20 percent under 
Diagnostic Code 5201.

In addition, the medical evidence of record does not show the 
Veteran to have fibrous union of the minor humerus, nonunion 
of the minor humerus (false flail joint), or loss of the head 
of the minor humerus (flail shoulder).  In fact, the June 
2002 VA examination found the Veteran's left shoulder to be 
normal, and the November 2006 VA examiner deemed the shoulder 
joint to be normal as well.  In addition, the April 2009 VA 
examiner noted that there were no gross deformities and 
indicated that the impression was a radiologically normal 
left shoulder with symptoms and findings that were 
inconsistent with the Veteran's anatomy and each other.  As 
such, the Veteran has not been shown to have the criteria for 
a higher initial evaluation under Diagnostic Code 5202.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation and impairment of the clavicle or scapula the 
Board finds that the criteria for a rating in excess of 20 
percent for his left shoulder disability are simply not met. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5203 (2009).  In 
this regard, the medical evidence of record does not show the 
Veteran to have ankylosis of scapulohumeral articulation or 
other impairment of the humerus.  As demonstrated by the 
range of motion findings of record, the Veteran's arm and 
shoulder do not appear to be fixed or immobile.  The Board 
notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Moreover, 
the Board notes that a 20 percent disability evaluation is 
the maximum schedular rating available for impairment of the 
clavicle or scapula under Diagnostic Code 5203.  Therefore, 
the Board finds that the Veteran is not entitled to a higher 
or separate evaluation under Diagnostic Codes 5200 and 5203.

The Board has also considered whether the Veteran may be 
entitled to a higher initial evaluation pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5303.   Diagnostic Code 5303 applies 
to residuals of injury to muscle group III, namely the 
intrinsic muscles of the shoulder girdle, including the 
pectoralis major I (clavicular) and the deltoid.  The 
function of these muscles is the elevation and abduction of 
the arm to level of shoulder and to act with 1 and 2 of Group 
II in forward and backward swing of arm.  Under Diagnostic 
Code 5303, a 20 percent evaluation is assigned for moderately 
severe injury of the non-dominant arm, and a 30 percent 
disability evaluation is warranted for a severe injury of the 
non-dominant arm. 38 C.F.R. § 4.73, Diagnostic Code 5305 
(2009).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement. 38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles. 38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a s severe muscle 
disability is a through and though or deep penetrating due to 
high velocity missile, or large or multiple low velocity 
muscles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
A history with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder. 38 C.F.R. § 
4.55(d) (2009).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. § 
4.55(e).  Otherwise, for muscle group injuries in different 
anatomical regions (not acting on ankylosed joints), each 
injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, 
for the purposes of determining schedular compensation 
ratings.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided. 38 C.F.R. § 4.14.  
Rather, a veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 does not prevent separate evaluations for the 
same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

As previously noted, a 30 percent disability evaluation is 
warranted for a severe muscle disability under Diagnostic 
Code 5303.  The Veteran's service treatment records indicate 
that he sustained a severe left deltoid strain while weight 
lifting in June 1992 and that he also had a second injury to 
his left shoulder later that same month, which resulted in a 
large contusion and pain.  In April 1993, he was assessed as 
having left shoulder bursitis with rotator cuff weakness, and 
a deformity of the left pectoralis major and left bicep 
muscles.  

There is no indication that the Veteran had any wounds or 
required prolonged hospitalization during service or at any 
time thereafter.  In addition, his service treatment records 
do not document any extensive debridement, prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and scarring.  Nor is there any x-ray evidence of minute 
multiple scattered foreign; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae with 
epithelial sealing over the bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile.  In addition, the Veteran 
does not have loss of deep fascia or muscle substance or soft 
flabby muscles in wound area, and the muscles do not appear 
to swell and harden abnormally in contraction.  

Indeed, the Veteran's strength tests were 4/5 and 5/5 on all 
examinations, and the December 2005 VA examiner stated that 
there were no signs of muscle wasting or atrophy.  The April 
2009 VA examiner also commented that there was no general or 
localized atrophy.  In addition, the December 2005 VA 
examiner noted that the Veteran's left upper extremity was 
neurologically intact.

Moreover, the Veteran has not demonstrated consistent 
complaints of cardinal signs and symptoms of severe muscle 
disability during or shortly after service, as the medical 
evidence does not show him to have had loss of power, more 
than slight weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, or uncertainty of movement.  
The Veteran has had numerous complaints, including pain and 
weakness, and the December 2005 VA did indicate that the 
Veteran limited by fatigue and pain more than weakness.  
However, that examiner also commented that he did not find 
any deficiency in the deltoid function.  Indeed, many of the 
examinations found the Veteran's left shoulder to be normal.  
Moreover, the November 2006 VA examiner stated that muscle 
testing patterns revealed only mild weakness.  

Further, while the Veteran's left shoulder disability has 
affected him, the evidence does not show that he has been 
unable to keep up with work requirements over the years.  In 
this regard, the Veteran told the December 2005 VA examiner 
that he had been employed at the same job for the previous 
eight years, and the Board notes that he reported having the 
same employer at the April 2009 VA examination.  Thus, the 
Veteran appears to have been able to maintain employment over 
the years.  In short, there are no objective findings of 
record that would establish that the degree of disability 
resulting from the Veteran's muscle group III impairment more 
nearly approximates the level of severe. Therefore, a higher 
initial evaluation for the Veteran's left arm disability is 
not warranted under the criteria of Diagnostic Code 5303.

Further, the Board finds that a separate evaluation under 
these diagnostic codes is not warranted because the evidence 
of record does not indicate that a separate and distinct 
manifestation has arisen from the same in-service injury to 
the Veteran's left shoulder.  See 38 C.F.R. § 4.14; Esteban, 
6 Vet. App. at 259.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's left shoulder is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Codes 5202-5201.  Indeed, the March 2007 rating decision 
specifically contemplated this pain in its assignment of the 
20 percent disability evaluation.  The Veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Indeed, the range of motion in the Veteran's 
left arm rises significantly above his shoulder level, and 
thus even with consideration of the functional loss exhibited 
by the Veteran's service-connected left shoulder disability, 
an evaluation in excess of 20 percent under Diagnostic Code 
5201 is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the Veteran's residuals of a left shoulder 
injury with deformity of the biceps and pectoral muscles.  

In making this determination, the Board acknowledges the 
findings from the April 2009 VA examination.  Range of motion 
testing during this examination resulted in findings 
drastically different from all previous testing.  As stated 
by the examiner, the range of motion testing could not be 
accurately accomplished because the symptoms and findings 
were inconsistent with the Veteran's anatomy and with each 
other.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
Thus, the Board concludes that these findings are of little 
probative value and are, consequently, outweighed by previous 
findings. See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board. 
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 20 
percent disability evaluation for residuals of a left 
shoulder injury inadequate.  The Veteran's left shoulder 
disability is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5202-5201, and the Board finds that the 
criteria under that diagnostic code specifically contemplate 
the level of occupational and social impairment caused by his 
disability. Id.

As demonstrated by the evidence of record, the Veteran's left 
shoulder disability is manifested by forward flexion between 
160 and 180 degrees; abduction between 120 and 165 degrees; 
shoulder elevation to 160 degrees; external rotation between 
45 and 80 degrees; internal rotation between 30 and 60 
degrees; elbow extension to 0 degrees; elbow flexion to 140 
degrees; effusion or swelling; and pain, weakness, and 
fatigability.  Further, strength testing produced results of 
4/5 to 5/5 with respect to all anatomically related muscles, 
and there was no evidence of atrophy or muscle wasting.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability 
picture represented by a 20 percent disability evaluation.  A 
rating in excess of 20 percent is provided for certain 
manifestations of a left shoulder disability, but the 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 20 percent 
disability evaluation reasonably describe the Veteran's 
disability level and symptomatology, and therefore, a 
schedular evaluation is adequate and no referral is required. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5202-5201.  Thus, 
based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to referral 
for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 20 
percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a left shoulder injury with deformity of the biceps and 
pectoral muscles is denied.


REMAND

The Veteran is currently assigned a 20 percent disability for 
his degenerative disc disease of the lumbar spine with 
annular tear and central protrusion at L3-4 pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  During the pendency 
of the appeal, an April 2008 rating decision also granted 
service connection for right lower extremity radiculopathy 
and assigned a 10 percent disability evaluation effective 
from March 15, 2007.  The Veteran has also filed a claim for 
service connection for left lower extremity radiculopathy.  
However, the claim pertaining to his left lower extremity has 
not yet been adjudicated.   

Applicable regulations provide that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).  Thus, as part of this review, the 
Board is required by the applicable regulations to review 
both the orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability.  However, the 
full extent of the neurological manifestations of the 
Veteran's service-connected back disability have yet to be 
determined as evidenced by the separate development of the 
lower extremity radiculopathy claims currently being 
undertaken by the RO.  As such, the Board finds that a 
thorough review of the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent for his service-connected 
low back disability is premature.

Further, the Veteran's claim pertaining to left lower 
extremity radiculopathy is not associated with his claims 
folder.  Thus, it is not clear to the Board if the Veteran is 
claiming lower left extremity radiculopathy as a separate and 
distinct disability incurred in or as a result of his 
military service or only as a manifestation of his service-
connected low back disability.  Thus, a remand is necessary 
to clarify the issue.

Additionally, the evidence of record includes private, post-
service treatment records dated in April 2007 demonstrating 
an injury involving the Veteran's left knee.  Subsequent to 
this injury, the Veteran received regular treatment for his 
left knee, including surgical intervention to repair a torn 
meniscus.  The evidence of record does not include an 
examination wherein the manifestations of the Veteran's left 
knee injury are distinguished from his asserted left lower 
extremity radiculopathy, if at all possible.  As such, the 
Board finds that a remand is required for the Veteran to 
undergo a VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Moreover, in a letter dated in May 2004, one of the Veteran's 
treating physicians indicated that he was "incapacitated due 
to his back problem."  In June 2008, the Veteran also 
underwent a VA examination to determine the severity of his 
service-connected back disability.  As part of that 
examination, the examiner asked the Veteran whether or not he 
had experienced any incapacitating episodes during the prior 
12 months.  The Veteran responded that he had experienced a 
total of six to seven episodes that each lasted between 3 and 
5 days.  With respect to both the May 2004 treatment report 
and the June 2008 VA examination, it is unclear to the Board 
if the reported incapacitating episodes comport with 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  In 
particular, it is unclear as to whether those reported 
episodes actually involved bed rest prescribed a physician.  
The April 2009 VA examination did not address incapacitating 
episodes, and the remainder of the Veteran's claims file does 
not include statements from his treating physicians 
concerning incapacitating episodes due to his service-
connected back disability.  As such, a remand is necessary 
for the RO to obtain or request the Veteran to identify the 
physicians that treated the Veteran for and prescribed bed 
rest in response to periods of acute signs and symptoms of 
his service-connected back disability.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his back disorder 
and radiculopathy.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  

The RO must specifically request that the 
Veteran identify all VA and non-VA medical 
providers who treated him and prescribed 
bed rest in response to periods of acute 
sign and symptoms of his service-connected 
back disability.

The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO, and if such 
records cannot be obtained, the Veteran 
should be notified.  

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected back disability.   Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service- 
connected degenerative disc disease of the 
lumbar spine with annular tear and central 
protrusion at L3-4.  

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include the range of motion 
of the spine in degrees and whether there 
is any form of ankylosis.  He should also 
indicate the total duration of any 
incapacitating episodes, which are defined 
by the regulations as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  The examiner should further 
identify any associated objective 
neurologic disabilities, including bowel 
or bladder impairment.  If left lower 
extremity radiculopathy is present, the 
examiner must distinguish between the 
symptoms of that radiculopathy and the 
residuals of the Veteran's April 2007 left 
knee injury and subsequent operation, to 
the extent possible.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If there is any separate claim 
pertaining to radiculopathy, the RO should 
adjudicate that claim prior to the 
adjudication of the claim for a higher 
initial evaluation for degenerative disc 
disease of the lumbar spine.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


